Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the following limitation is found to be novel and non-obvious in view of the prior art: “wherein of the transmission signal lines in each set of transmission signal lines, the compensation capacitor coupled to the transmission signal line connected to a clock signal line closer to the display area has a smaller capacitance than the compensation capacitor coupled to the transmission signal line connected to a clock signal line relatively farther away from the display area.” Per figs. 7 and 8 of the instant application, due to the existence of connecting holes 181-183, the capacitive coupling between the overlapping area and the clock signal line is reduced. As such, the compensation capacitance at the intersection of the top connection line 16 and right-most clock line 17 is smaller than the compensation capacitance at the intersection of the bottom connection line 16 and the left-most clock line 17. The prior art teaches that due to the capacitive coupling between line 16 at the crossings over lines 17, the compensation capacitance for the line that is closest to the display (and therefore requires the least crossings) is the highest in order to create a uniform capacitance coupling and therefore a uniform impedance when transmitting the clock signals toward the display. As such, since the teachings of the instant application are opposite to those of the prior art, the application is found to be novel and non-obvious in view of the prior art. In other words, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621